Dismissed and Memorandum Opinion filed February 12, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00891-CV

                        CURTIS JOHNSON, Appellant

                                       V.

               8721 TOWN PARK COMMUNITIES, Appellee

              On Appeal from County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 1054232

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed November 3, 2014. The notice of
appeal was filed November 4, 2014. A partial clerk’s record concerning indigency
and the clerk’s record were filed November 19, 2014. The record reflects appellant
filed an affidavit to proceed without advance payment of costs on appeal. On
November 12, 2014, the trial court signed an order sustaining a contest to
appellant’s claim of indigence. Appellant did not file a motion challenging the trial
court’s order. See Tex. R. App. P. 20.1(j)(2).

      On January 13, 2015, this court ordered appellant to pay the appellate filing
fee on or before January 28, 2015, or the appeal would be dismissed. See Tex. R.
App. P. 5. Appellant has not paid the appellate filing fee. Accordingly, the appeal
is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case because appellant has failed to comply with notice from clerk requiring
response or other action within specified time).



                                      PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.




                                          2